Wood, J., (after stating the facts). 1. There was a conflict in the evidence as to whether the appellees complied with their contract by making the well “in the first good water-bearing white or gray sand.” The court therefore erred in taking this question from the jury and in directing a peremptory verdict in favor of the appellees. In his prayer No. 3 the appellant asked that this question be submitted to the jury. The prayer was correct, and the court should have granted it. The court also should have given appellant’s prayer for instruction No. 2.  2. There was no ambiguity in the contract under consideration, and its construction was for the court and not for the jury. The intention of the parties must be gathered from the contract as a whole; and, where the contract is unambiguous, no resort can be had to extraneous evidence to determine its meaning. The meaning must be ascertained from the language itself. Giving the words “first good water-bearing white or gray sand” their usual and ordinary meaning and construing them according to their arrangement and grammatical construction, we are of the opinion that appellees were required to make the well in the first white or gray sand that was good water-bearing. The adjectives, “first,” “water-bearing,” “white,” “gray,” all qualify the noun “sand.” The adjective “good” is used in an adverbial sense, and qualifies the adjective “water-bearing” next succeeding it in the sentence, meaning that the sand must be good “water-bearing,” that is furnishing a sufficient or bountiful supply of water. Water-bearing is a compound word. If the word “water” were not combined with the word “bearing” then the adjective “good” would qualify “water,” and appellant’s contention would be correct. But that would change entirely the obvious meaning of the sentence and would give the contract a meaning manifestly against the intention of the parties, as gathered from the language of the entire contract. For in that case the contract would read as follows: “This well is to be made in the first good water bearing white or gray sand.” If this were the arrangement of the sentence and the meaning was only to require good water, then it was wholly unnecessary to employ the other words “bearing white or gray sand.” The parties evidently intended, by the plain meaning of the words as used in this contract, that the well should be made in the first white or gray sand where there was a good supply of water. The adjective “good,” in other words, referred to quantity rather than to the quality of the water. Such being the plain meaning of the language used in the contract, we must give it this effect. If the parties had intended “good water” — referring to the quality, instead of a good supply of water — referring to the quantity, it would have been easy to have so arranged the sentence and used words that would have expressed that meaning. They have not done so, and the court can neither eliminate nor supply nor rearrange the words and sentences in the unambiguous contract, but must construe it as the parties have made it. The construction given the contract by the trial court was in accord with these views. It follows that the court did not err in refusing the prayers for instructions in which appellant requested that the construction of the contract be left to the jury and to have the jury determine whether or not his contention was correct. For the errors indicated supra in refusing prayers for instructions, the judgment is reversed and the cause remanded for a new trial. Hart and Kirby, JJ., concurring.